J-A20002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
               v.                              :
                                               :
    PETER J. MOORE                             :
                                               :
                      Appellant                        No. 1375 MDA 2016

             Appeal from the Judgment of Sentence August 2, 2016
                  In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0003656-2014


BEFORE: GANTMAN, P.J., PANELLA, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.:                          FILED OCTOBER 10, 2017

        Appellant, Peter J. Moore, appeals from the judgment of sentence

entered in the York County Court of Common Pleas, following his jury trial

convictions of aggravated assault and endangering welfare of children

(“EWOC”).1 We affirm.

        In its opinions, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

        Appellant raises the following issues for our review:

           THE TRIAL COURT ERRED WHEN IT ADMITTED PRIOR BAD
           ACTS EVIDENCE BECAUSE THERE WAS NO SUBSTANTIAL
           SIMILARITY OR LOGICAL CONNECTION BETWEEN THE


____________________________________________


1
    18 Pa.C.S.A. §§ 2702(a)(8) and 4304(a)(1), respectively.
J-A20002-17


         PROFFERED TESTIMONY AND THE CURRENT INCIDENT IN
         ORDER TO JUSTIFY ADMISSION UNDER PA.R.E. 404(B).

         THE TRIAL COURT ERRED WHEN IT ADMITTED PRIOR BAD
         ACTS EVIDENCE BECAUSE THE PROBATIVE VALUE OF THE
         PROFFERED EVIDENCE DID NOT [OUTWEIGH] ITS
         PREJUDICIAL EFFECT TO JUSTIFY ADMISSION.

         THE TRIAL COURT ERRED WHEN IT DENIED APPELLANT’S
         REQUEST FOR A MISTRIAL AFTER A COMMONWEALTH
         WITNESS TESTIFIED TO A PRIOR ADMISSION OF ABUSE
         NOT PART OF THE PLEA TO A CONVICTION THE
         COMMONWEALTH SOUGHT TO ADMIT UNDER PA.R.E.
         404(B).

(Appellant’s Brief at 4).

      The admissibility of evidence is a matter within the sound discretion of

the trial court and will not be reversed absent an abuse of discretion.

Commonwealth v. Drumheller, 570 Pa. 117, 135, 808 A.2d 893, 904

(2002), cert. denied, 539 U.S. 919, 123 S.Ct. 2284, 156 L.Ed.2d 137 (2003)

(quoting Commonwealth v. Stallworth, 566 Pa. 349, 363, 781 A.2d 110,

117 (2001)). In this context:

         The term “discretion” imports the exercise of judgment,
         wisdom and skill so as to reach a dispassionate conclusion,
         within the framework of the law, and is not exercised for
         the purpose of giving effect to the will of the judge.
         Discretion must be exercised on the foundation of reason,
         as opposed to prejudice, personal motivations, caprice or
         arbitrary actions. Discretion is abused when the course
         pursued represents not merely an error of judgment, but
         where the judgment is manifestly unreasonable or where
         the law is not applied or where the record shows that the
         action is a result of partiality, prejudice, bias or ill will.

Commonwealth v. Reese, 31 A.3d 708, 716 (Pa.Super. 2011) (en banc).

      After a thorough review of the record, the briefs of the parties, the

                                     -2-
J-A20002-17


applicable law, and the well-reasoned opinions of the Honorable Michael E.

Bortner, we conclude Appellant’s issues on appeal merit no relief. The trial

court opinions comprehensively discuss and properly dispose of the

questions presented. (See Opinion is Support of Order, filed June 23, 2015,

at 2-8; Trial Court Opinion, filed December 9, 2016, at 11-14) (finding: (1-

2) Appellant’s guilty plea in connection with 2003 shaking incident provided

substantial evidence of prior bad act; also substantial similarities existed

between current case and 2003 incident; specifically, both victims were

Appellant’s infant sons and required hospitalization due to injuries, both

incidents occurred at Appellant’s home when Appellant was only adult

present, and Appellant attributed both victims’ injuries to “accidental” falls;

additionally, 2003 incident was not too remote, in light of Appellant’s

incarceration time between two cases; further, probative value of 2003

incident outweighed prejudicial effect, due to current victim’s inability to

explain cause of his injuries; 2003 incident was necessary to prove

Commonwealth’s current case beyond reasonable doubt; court can and did

issue cautionary instruction to overcome any undue prejudice caused by

introduction of evidence pertaining to 2003 incident; (3) Commonwealth did

not specifically attempt to elicit fleeting reference to second shaking incident

in 2003, which was not part of Appellant’s 2003 guilty plea; additionally,

accidental reference to second shaking incident was not overly prejudicial,

because jury viewed reference as part of single 2003 shaking incident;


                                     -3-
J-A20002-17


further, passing mention of second 2003 shaking incident was not

determinative in light of substantial testimony at jury trial, which included

Appellant’s admission to 2003 shaking incident; under these circumstances,

inadvertent reference to second shaking incident in 2003, did not deprive

Appellant of his right to fair trial; thus, court properly denied Appellant’s

request for mistrial). Accordingly, we affirm on the basis of the trial court’s

opinions.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/2017




                                     -4-
                                                                         Circulated 09/14/2017 04:07 PM




     IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA
                         CRIMINAL DIVISION

COMMONWEALTH                                         NO. CP-67-CR-0003656-2014

        v.

PETER J. MOORE,
               Defendant


COUNSEL OF RECORD:

        Stephen R. McDonald, Esquire                        Joseph D. Caraciolo, Esquire
        Counsel for the Commonwealth                        Counsel for the Defendant

                           OPiNIO'N IN SUPPORT.OF ORDER


        On July 17, 2014, the Commonwealth filed a Motion in Limine. A Hearing was held

on that motion on December 3, 2014. After consideration of all evidence, argument, and case

law, this Court has Granted the Commonwealth's motion and now issues this Opinion in

Support of that Order.

I.      Motion in Limine

        The Commonwealth seeks to introduce evidence of the Defendant's 2003 convictions

for child abuse wherein his, then, three month old son was the victim. In the 2003 case, the

Defendant entered pleas of guilty to Aggravated Assault, Simple Assault, Recklessly

Endangering another Person, and Endangering the Welfare of a Child. The Defendant also.

plead nolo contendere to Criminal Attempt Homicide.
                    When Commonwealth seeks to admit past crimes, "[t)he general rule is that evidence

            o.f past crimes is inadmissible to prove that the defendant committed the crime with which he

            is presently charged. Commonwealth v. Donahue, 549 A.2d 121, 125 (Pa. i988): There are,

            however, exceptions, which out Supreme Court, in Commonwealth v. Donahue, neatly

            summated as follows:

                    [Elvidence of other crimes is admissible when it tends to prove (1) motive; (2)
                    intent; (3) absence of mistake or accident; (4) a common scheme.plan or
                    design embracing commission of two or mote crimes so related to each other
                    that proof of one tends to prove the others; or (5) to establish the identity of
                    the person charged with the commission of the crime on trial-in other words,
                    where there is such a logical connection between the crimes that proof of one
                    will naturally tend to show that the accused is the person who committed the
                    other. [Citation omitted.] When the evidence is relevant and important to one
                    of these five issues, it is generally.conceded that the prejudicial effect may be
                    outweighed by the probative value. [Footnote omitted.]

            Id. (quoting Commonwealth v. Clayton, 532 A.2d 385 (Pa. 1987) (citing Commonwealth v,

            Rose, 396 A.2d 1221 (Pa. 1979) (citation omitted)) (emphasis added). the Donahue Court

            stated that because the proposed evidence, in that case, was admissible as tending to prove

            the absence of mistake or accident, they did not need to examine Commonwealth's other

            .proposed use of the evidence to show motive. Id. at I 26. Similarly, we only address the

            absence of mistake or accident theory of admissibility as we believe it is firm grounds for

            admission of the proposed evidence of past child abuse.

                    The absence of mistake or accident theory is based upon the doctrine of chances. Id.

            In plain words, at some point, the repetition of similar events is less attributable to

                                                             2




.   ;   .                                                                       ·. t~ . •.. · •.
coincidence and is more indicative of a blameworthy state of mind. The Donahue Court

makes use of a bookkeeper analogy in which it is likely innocent happenstance where a

bookkeeper twice errs in his favor in instances ten years apart; however, ill intent is fairly

demonstrated by a bookkeeper who makes multiple errors in his favor in the same year and in

the same ledger. Id. at 126-27.

        For evidence of prior abuse to come in under the absence of mistake or accident

theory, Commonwealth must establish that there is substantial evidence of the prior criminal

act and that there is adequate similarity between the two cases. Id. at 127. As the Defendant

entered pleas in the earlier case, it is axiomatic that the Commonwealth can establish

substantial evidence of the prior child abuse. Ergo, we are left to examine whether there is

adequate similarity between the 2003 case of child abuse and the incident sub Judice.

        At the preliminary hearing, it was established that the motherof the victim, Lisa

Moore, was out shopping at the time of the incident. (Notes of Preliminary Hearing, 6/2/14,

at 4.) At some point after her return, Lisa noticed that there was something wrong with the

victim. (N.P.H.~ 6/2/14, at 5-6.) Lisa inquired of the Defendant, who had been watching the

children, how the kids were during her absence. (N.P.H., 6/2/14, at 6.) The Defendant

informed Lisa that he had been retrieving ice from the freezer when he heard the children fall

and cry. (N.P.H., 6/2/14, at 9.) Lisa testified that the Defendant told her that "by the time he

closed the freezer door, [the elder of the two children] was already in the process of getting

up off of [the victim J. Id. Unable to ascertain what was wrong with the victim, the decision
                                                 3
was made to seek out medical attention. (N.P.H., 6/2/14, at 13.) Testimony was taken from

Doctor Lori Frasier as an expert witness. (N.P.H., 6/2/14, at 33.) Doctor Frasier had

examined the victim and reviewed his records. Id. Doctor Frasier testified that the victim had

fractures to his lower legs known as torus fractures or buckle fractures. (N.P.H., 6/2/14, at 34-

35.) Doctor Frasier stated that the injuries could not have occurred in the manner described

by the Defendant and that, in her expert opinion, they were evidence of child abuse. (N.P.H.,

6/2/14, at 36.)

        Trusting in the verity of the representations Commonwealth      has made regarding the
2003 incident of child abuse, we have no doubt that any information that might lead to a

reconsideration of our analysis will be brought to our attention by either of the parties. With

this in mind, in the Commonwealth's motion we are informed that both the 2003 victim and

the victim in our present case were the Defendant's infant sons at the times of their respective

injury. (Commonwealth's Motion, 7/17/14, at unnumbered 5-6.) Each incident occurred at

the Defendant's home and while he was the only adult present. (Commonwealth's Motion,

7/17/14, at unnumbered 6.) Both incidents involved injury requiring hospitalization. Id. At

the time of the 2003 incident, the Defendant made similar claims that he was not the cause of

the injuries and that, rather, the injuries were caused by an accidental fall. Id. Most striking is

the identical claim the Defendant initially made in the 2003 case that the victim received his

injuries from a fall. Based upon the Commonwealth's representations, we believe there is

adequate similarity between the incidents.
                                                 4
        Having found that there is substantial evidence of the prior criminal act and that there

is adequate similarity between the two cases, our only other concern is the length of time

between the incidents. The amount of time from the 2003 incident until the current incident,

which occurred in 2014, amounts to more than a decade. Granted, length of time between the

prior bad act and the current accusation does not appear, from our research, to be an issue

when admitting evidence of past crimes under the absence or accident exception. However,

the Donahue Court addressed this concern and so shall we.

        The Donahue case instructs us that we are to consider the remoteness in time of the

prior criminal act that Commonwealth seeks to admit. 549 A.2d 121, i 27-28 (Pa. 1988). In

Donahue, the issue was addressed but summarily dismissed as there were but three years

between the incidents. Id. at 128. The Donahue Court implies that there may be instances

wherein a prior crime is too remote in time to come in against a defendant in a present matter.

Id. We repeat that, while our research seems to indicate that temporal issues are reserved for

exceptions other than absence of mistake or accident, the Donahue Court instructs us that we

should consider the remoteness of the proffered prior criminal act. In Commonwealth:v.

Smith, which dealt with the common plan exception, we find that, '"if the evidence reveals

that the details of each criminal incident are nearly identical, the fact that the incidents ate

separated by a lapse of time will not likely prevent the offer of evidence unless the time is

excessive."' 635 A.2d 1086, 1090 (Pa. Super. Ct. 1993) (quoting Commonwealth v. Frank;

577 A.2d 609, 614 (Pa. Super. Ct. 1990)). In Smith, the incidents were found to be so similar
                                                 5
     that a period of ten to twenty years separating them was not considered excessive. Id. In

     Commonwealth v. 0 'Brien, which, again, deals with the common plan exception but provides

     guidance on the .remoteness question, the Superior Court excluded the time the defendant had

     spent incarcerated from their analysis of remoteness. 836 A.2d 966, 911 (Pa. Super. Ct. 2003)

     (citing Commonwealth v. Rush, 646 A.2d 557 (Pa. 1994)). Commonwealth has informed this

     Court that the Defendant, "was incarcerated for the large majority of the time period between

     the first and second incident." (Commonwealth's Motion, 7/17/14, at unnumbered 5.) We

     have found that there is substantial evidence of the prior criminal act and that there is
.
,,   adequate similarity between the two cases. We also find that the prior criminal act was not so

     remote in time as to preclude its admission. The final consideration before admitting

     evidence of the 2003 incident is to weigh whether the prejudicial effect is greater than the

     probative value of the proffered evidence.

             We remember that, "[w]hen the evidence is relevant and important to one of ... [the

     exceptions], it is generally conceded that the prejudicial effect may be outweighed by the

     probative value. Commonwealth v. Donahue, 549 A.2d 121, 125 (Pa.1988). (citations

     omitted)) (emphasis added). The probative value is clearly present. The question is whether

     the prejudicial effect is greater and, in our estimation, it is not.

             In Commonwealth v. Gordon, our Supreme Court stated that:

             Whether relevant evidence is unduly prejudicial is a function in part of the
             degree to which it is necessary to prove the case of the opposing party. Here,
             the Commonwealth was required to prove that a non-consensual touching
                                                       6
I
!
           occurred, the purpose of which was sexual gratification. [footnote omitted]
           Gordon denies that the touching occurred, and since the uncorroborated
           testimony of the alleged victim in this case might reasonably lead a jury to
           determine that there was a reasonable doubt as to whether Gordon committed
           the crime charged, it is fair to conclude that the other crimes evidence is
           necessary for the prosecution of the case.

    673 A.2d 866, 870 (Pa. 1996). As the victim in our present case was art infant at the time of

    the alleged incident and is therefore incapable of offering even uncorroborated testimony then

    it is even more necessary for the Commonwealth to be allowed to avail itself of prior bad acts

    evidence than was the case in Gordon.

           It could be argued that Commonwealth will be able to present the testimony of at least

    one expert witness who, aside from reputation and ego, is a disinterested party to the events.

    That, in other words, this is not the he-said she-said situation in Gordon; but, rather, this is a

    defendant-says victim's-treating-physician says situation and evidence of the 2003 incident is

    unnecessary for Commonwealth to prove their case. The flaw with such a line of thinking is

    that it ignores the purpose of the exceptions. As the Gordon Court stated, "[w]ithout doubt,

    the other crimes evidence would be prejudicial to Gordon[;]'' however, "(t]hat is what it is

    designed to be." Id. And just as the Gordon Court felt that Commonwealth required evidence

    of prior bad acts to show motive, intent, absence of mistake or accident, and a common

    scheme or plan, Id., we believe Commonwealth needs the evidence of the Defendant's 2003

    bad acts to prove their case beyond a reasonable doubt in the instant case. As such, evidence

    regarding the Defendant's prior incident involving child abuse is admissible to show an

                                                     7
absence of mistake or accident.

       In order to overcome any undue prejudice that might result from our admission of the

prior bad acts evidence, we believe a cautionary instruction will be necessary. In

Commonwealth v. Sherwood, the Court noted that a cautionary instruction was proper when

prior bad acts had been admitted. 982 A.2d 483, 497 (Pa. 2009) (citing Commonwealth v.

Claypool, 495 A.2d 176, 179-180 (Pa. 1985)); see also Commonwealth v. Smith, 635 A.2d

1086, 1090 (Pa. Super. Ct. 1993).

II.    Conclusion

       For the reasons stated above, the Court hereby Grants the Commonwealth's Motion in

Limine.



                                              BY THE COURT,




DATED: June~,2015
                                       ~4Uc.
                                      /,?"MICHAELE.           BORTNER, JUDGE




                                               8
                                                                         Circulated 09/14/2017 04:07 PM




     IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA
                          CRIMINAL DIVISION

COMMONWEAL TH
        Appellee
                                                       NO. CP-67-CR-0003656-2014
        v.

PETER J. MOORE,
           Defendant/ Appellant

COUNSEL OF RECORD:

        Stephen R. McDonald, Esquire                   Anthony J. Tambourino, Esqui~~
        Counsel for the Commonwealth                   Counsel for Defendant      g17,
                                                                                    c:-:-
                                                                                   ;:;r-
                                                                                   -'i      ••
      OPINION IN SUPPORT OF ORDER PURSUANT TO RULE 1925(a) 9F THF.v
                     RULES OF APPELLATE PROCEDURE               a

        The Court received a Notice of Appeal, docketed on August2i.12016, that Peter J.

Moore, by and through his counsel, appeals to the Superior Court of Pennsylvania the Order

entered in his case on August 2, 2016. The Court has reviewed the record. The Court now

issues this Opinion in support of the Judgment of Sentence.

I.      Procedural History

        The pertinent history of this case is as follows. Via an Information filed on July 1,

2014, the Appellant was charged with Aggravated Assault-Victim Less Than I 3 and

Defendant 18 or Older, Aggravated Assault-Victim Less Than 6 and Defendant 18 or

Older, and Endangering Welfare of Children-Parent/Guardian.        On July 17, 2014, the

Commonwealth docketed their Commonwealth's Motion in Limine to Present Evidence of

Prior Crimes Under Rule of Evidence 404(b). A Hearing on this motion was set for October
                                                1
29, 2014 and was rescheduled for December 3, 2014. At the conclusion of the December 3,

2014 Motion in Limine Hearing, the Court reserved its decision and ordered briefs to be

filed. After much consideration, the Court issued an Order and Opinion granting the

Commonwealth's     Motion in Limine on June 23, 2015.

       Trial was delayed due to Hearings being held on September 3 and September 28 of

2015 to address issues regarding the payment of a defense expert. These issues were resolved

on October 6, 2015 and the case was listed for trial. The trial was further delayed by status

hearings to determine the progress of the Appellant's expert in generating reports. On March

3, 2016 it was determined that all of the Appellant's reports had been provided to the

Commonwealth and trial was scheduled to begin May 16, 2016.

       On May 19, 2016, a jury found the Appellant guilty of Counts 2 and 3, which were,

respectively, Aggravated Assault-Victim Less Than 6 and Defendant 18 or Older and

Endangering Welfare of Children-Parent/Guardian. The jury acquitted the Appellant of

Count 1 Aggravated Assault-Victim Less Than 13 and Defendant 18 or Older. Sentencing

was held on August 2, 20 I 6. On Count 2, the Appellant was sentenced to two and one-half to

five years of incarceration plus costs and on Count 3, the Appellant received a consecutive

sentence of one and one-half to three years of incarceration with attendant costs.

        On Augustzz, 2016, the Appellant fi]ed a timely Notice of Appeal. On August 25,

2016, pursuant to the Pennsylvania Rules of Appellate Procedure, Rule 1925(b), the

Appellant was directed to file a statement of matters complained of. Following our grant of

                                                2
Appellant's request to allow trial counsel, Joseph D. Caraciolo, to withdraw, the Office of the

Public Defender of York County entered their appearance on September 14, 2016. On

September 15, owing to necessary transcripts not having been docketed, Appellant's counsel

requested and was granted an extension oftime to file the Appellant's Statement of Matters

complained of until October 17, 2016. As Appellant's counsel only received the transcripts

on October 14, 2016, a second request to extend the filing of Appellant's Statement of

Matters Complained of was made on October 17, 2016. The Appellant was granted until

November 18, 2016 to file the Appellant's Statement. On November 18, 2016, the Appellant

filed his Statement of Errors Complained Pursuant to Pa.R.A.P. 1925(b ).

       The Appellant appeals for the following reasons. Firstly, Appellant complains this

Court erred in admitting the hearsay testimony of Laurynn Kauffman where no exception

exists for hearsay statements relating to Pa.R.E. Rule 404(b) testimony. Secondly, Appellant

believes we erred in admitting evidence of prior bad acts under Pa.RE. Rule 404(b) because

there was no substantial similarity or logical connection between the prior bad act and the

acts which gave rise to this case. Thirdly, the Appellant believes the probative value of the

prior bad acts was outweighed by prejudicial effect. Fourth, the Appellant alleges that it was

error to deny his request for a mistrial after a Commonwealth witness testified to prior abuse

for which the Appellant had not plead guilty. Fifth, and finally, the Appellant states that we

erred in instructing the jury on the "exclusive custody doctrine," which he avers was

unwarranted and prone to confuse the jury.

                                               3
II.    Facts

       The victim's mother, Lisa Moore, testified that on the day in question, March 8, 2014,

she awoke and the day began as it normally does. (Notes of Testimony, 5/16/16, at 131-33.)

Lisa went shopping for one to one-and-a-half hours. Id., at 133. Upon Lisa's return, she

noticed that her son, the victim, was fussy. Id., at 134. The AppeJlant informed Lisa that the

kids had been playing, that the Appellant was fetching some ice from the refrigerator, that the

freezer door obscured his view of the children, that he heard a commotion, and that when the

Appellant looked towards the noise he saw the victim on his back with toys under and around

him and his step-daughter Samantha atop of the victim. Id., at 136-37.

       Lisa testified that Samantha has Autism and Attention Deficit Hyperactivity Disorder.

Id., at 157. Lisa described how Samantha can be violent and that Samantha is strong. Id., at

158-59. The scope of Samantha's violence was described along with some of the injuries she

has inflicted on others. Id., at 159-61. The jury then viewed videos of Samantha manifesting

her strength and rage and some of the steps required to restrain her. Id., at 169, 172. Lisa's

testimony was later buttressed by Dianna Falkenstein, a defense witness, who, having

worked as a therapeutic support staffer with the family, described Samantha's strength and

proclivity for outbursts. Id., at 451-53. ·Lisa also provided the jury with the genesis of how

this case came to the attention of authorities when she informed the jury that, as the victim

continued to fuss, the victim was taken to Hershey Medical Center. Id., at 141-43.



                                                4
        Doctor Lori Frasier took the stand and testified that she was involved in the victim's

diagnosis and treatment. Id., at 207. Doctor Frasier was qualified as an expert in radiology,

pediatrics, and child abuse. Id., at 2 I 9. The jury heard that the victim suffered a particular

kind of transverse fracture called a torus or buckle fracture, which is a fracture that occurs

longitudinally through the legs. Id., at 225-26. Doctor Frasier testified that the force of the

injury had to come up from below as though through the foot. Id., at 227. Doctor Frasier

opined that the injury was odd because it was bilateral (affecting both legs) and that this was

unusual for accidents involving a young child as great force is necessary and children are not

coordinated enough to land on both feet equally. Id., at 228-29. The fact that both of the

victim's fibulas and ti bias were injured added to Doctor Frasier's belief that the forces

involved in creating the injury were greater than would be expected from a fall, or another

child jumping onto the victim, or from someone dropping the victim. Id., at 238. Doctor

Frasier testified that, "[i]n [her] opinion, there was nothing that supported an accidental

mechanism [for this injury]." Id., at 239. Rather, in her expert opinion, Doctor Frasier found

the injuries to be indicative of child abuse. Id., at 246.

        The defense offered Doctor Jeffrey Bornze to be qualified as a medical expert, which

the Court did. Id., at 355. Doctor Bomze noted that only Doctor Frasier called the injuries

that were sustained by the victim buckle fractures. Id., at 363. Other doctors who were

involved in the victim's treatment, including the radiologist, described horizontal fractures.

Id. As opposed to the vertical force necessary to induce buckle fractures, horizontal fractures

                                                  5
result from perpendicular force applied to the long axis of a bone. Id., at 363-64. Doctor

Bomze described for the jury numerous accidental mechanisms that he believed were

potential causes for the victim's injuries. Id., at 388-89.

        A Detective Jarrett Boyles was tasked with investigating the case sub Judice and he

reported to the hospital to initiate the investigation. Id., at 301-02. There, Detective Boyles

recorded an interview with the Appellant, which was played for the jury. Id., at 304-05.

Detective Boyles also testified that no investigation of the scene occurred because the

victim's family was uncooperative and because Doctor Frasier did not feel it was necessary.

Id., at 309.

        Laurynne Kauffman took the stand and testified that she is the Appellant's former

wife. Id., at 280. Laurynne stated that she and the Appellant have a son named Brian who

was born on March 17, 2003. Id., at 281. On June 23, 2003, Laurynne attended a class and

left Brian in the care of the Appellant. Id. Laurynne later received a call informing her that

Brian was on the way to the hospital. Id. Id., at 281-82. The Appellant maintained to

Laurynne that Brian had fallen from the couch. Id., at 283. Later, Laurynne was taken to a

room with medical staff or police investigators, which participants she cannot remember,

and, therein, the Appellant admitted to her that he had shaken Brian. Id., at 285. The

investigating officer in that 2003 case was Detective, now Chief, Loper. Id., at 292. Chief

Loper testified that despite initially denying any wrongdoing, the Appellant eventually

admitted to shaking Brian on two occasions. Id., at 295-296.

                                                 6
       The Appellant took the stand and addressed much of what had already been testified

to during the trial. The crux of his testimony was addressed by his denial of harming the

victim on the day in question. Id., at 521-22.

III.   MattersComplained of on Appeal

       A. Rule 404(b)

                1. Testimony of Laurynn Kauffman

       The Appellant's first matter complained of is that this Court erred in admitting the

testimony of Laurynn Kauffman because her testimony was hearsay offered for the truth of

the matter asserted and Rule 404(b), under which that testimony was admitted, does not

excuse hearsay requirements. To begin, Pennsylvania law requires that an appellant must

specify where within the certified record the challenged testimony appears or else the issue is

waived. Commonwealth v. Shotwell, 717 A.2d 1039, 1042 (Pa. Super. Ct. 1998) (citing

Commonwealth v. Gray, 608 A.2d 534, 544 (Pa. Super. Ct. 1992) (citing Pa.R.A.P.2119(c))).

Appellant's Statement of Errors Complained of does include a reference to page 282 of the

trial transcript. Unfortunately, the Court cannot be certain whether the supposed hearsay

refers to all of Ms. Kauffman's testimony or the specifically objected to testimony regarding

a friend of Ms. Kauffman's, Bethany, who informed Ms. Kauffman that Brian was on his

way to the hospital. As the objection at trial related to Ms. Kauffman's testimony recounting

Bethany's words, we begin our analysis there.

       The portion of the transcript that is relevant to this matter complained of reads in

                                                 7
whole:

[Attorney McDonald questioning Ms. Kauffman:]

Q.       Now, did something happen while you were at class?

A.       Yes.

Q.       \Vhathappened?

A.       What I was told happened?

Q.       How did you find out something had happened?

A.       I got a call from my girlfriend who had picked up Bethany, and she told me that - -

Attorney Caraciolo: Objection, Your Honor. Hearsay.

Attorney McDonald: Your Honor, this isn't for the truth of the matter. This is just to - - this

is course of conduct.

The Court: I'm going to Overrule.

By Attorney McDonald:

Q.       She told you that what?

A.       That Brian was on his way to the hospital.

(N.T., 5/16/16, at 282.) From our review of the transcript, this seems to include all of the

testimony Ms. Kauffman offered about what Bethany told her.

         Ab initio, "[tjhe Admission or exclusion of evidence is a matter for the sound

discretion of the trial judge." Commonwealth v. Shotwell, 717 A.2d 1039, 1042 (Pa. Super.

Ct. 1998) (citing Commonwealth v. Stringer, 678 A.2d 1200, 1202 (Pa. Super. Ct. 1996).

                                                8
"[H]earsay is an out of court statement offered to prove the truth of the matter asserted." Id.

(citing Commonwealth v. Ellis, 700 A.2d 948, 960 (Pa. Super. Ct. 1997) (citation omitted)).

"Certain out-of-court statements offered to explain a course of conduct are admissible as an

exception to the hearsay rule as these statements are not offered for the truth of the matters

asserted; they are offered to show information upon which the police acted." Id. This is

referred to as the "police conduct rule" and it, "does not open the door to unbounded

admission of testimony, for such would nullify an accused's right to cross-examine and

confront the witnesses against him." Commonwealth v. Dent, 837 A.2d 571, 579 (Pa.

Super. Ct. 2003) (citing Commonwealth v. Palsa, 555 A.2d 808, 811 (Pa. 1989)) (emphasis

in original); See also Commonwealth v. Carroll, 513 A.2d 1069, 1071 (Pa. Super. Ct. 1986).

In our review of case law, the course of conduct exception to the hearsay rule does not appear

to be limited only to the conduct of police; but, rather, is applicable to the testimony of any

witness. "It is well settled that an out-of-court statement offered to explain a course of

conduct is not hearsay." Commonwealth v. Lewis, 460 A.2d 1149, 1152 (Pa. Super. Ct. 1983)

(citing Commonwealth v. Cruz, 414 A.2d 1032 (Pa. 1980); Commonweatlh v. Ryan, 384 A.2d

1243 (Pa. Super. Ct. 1978)) (A victim's testimony that another tenant told her about a

suspicious man peering into homes and who suggested the victim observe whether he was the

man who had raped the victim was admissible hearsay under the course of conduct

exception.).

        In addition to the foregoing, we note that even if a court incorrectly admits hearsay

                                                9
evidence, a verdict will not be disturbed if the hearsay amounts to harmless error.

Commonwealth v. Hardy, 918 A.2d 766, 777 (Pa. Super. Ct. 2007) (citing Commonwealth v.

Dent, 837 A.2d 571, 582 n. 2 (Pa. Super. Ct. 2003). An error is harmless under any of the

following circumstances:

       (1) the prejudice to the appellant was nonexistent or de minimis; (2) the
       erroneously admitted evidence was merely cumulative of other untainted,
       substantially similar and properly admitted evidence; or (3) the properly
       admitted and uncontradicted evidence was so overwhelming and the
       prejudicial effect of the error was so insignificant by comparison that the error
       could not have contributed to the verdict.

Id.

       The extent of testimony elicited from Ms. Kauffman about her friend Bethany was

that Bethany had informed Ms. Kauffman that Ms. Kauffman and the Appellant's son, Brian,

was then on his way to the hospital. We believe this is firmly within the exception offered by

the Commonwealth at trial and, even if it is not, we believe that it would be of such de

minimis prejudice as to have been harmless and we would, therefore, respectfully request

affirmance as to this matter complained of.

       If the Appellant is asserting that Ms. Kauffman's testimony was, in toto,

impermissible hearsay then we must opine, in the alternative, that her testimony was

cumulative at worst and, still, subject to the course of conduct exception. A basic synopsis of

Ms. Kauffman's testimony was that her son was injured, the Appellant related that Brian had

fallen from a couch, and that, eventually, the Appellant admitted to Ms. Kauffman that he

had shaken Brian. (N.T., 5/16/16, at 281-85.) This aligned with Detective Loper's testimony
                                               10
that the Appellant admitted, after initially denying it, that he had shaken Brian. Id., at 295~96.

While we must admit that cumulative evidence has a tendency to bolster other evidence, we

do not believe that the hearsay testimony proffered by Ms. Kauffman amounted to anything

more than her recounting of what led her to arrive at the hospital and how the 2003 case

progressed. As such, we humbly request affirmance as to this matter complained of.

                2. Admission of Prior Bad Acts

        In the interest of judicial economy, the Appellant's second and third matters

complained of are best addressed together. The second matter complained of is that it was

error to admit evidence of the Appellant's 2003 conviction for child abuse because there was

no substantial similarity or logical connection between that Incident and t.he current one. The

third matter complained of is that this Court erred in admitting evidence of the Appellant's

2003 conviction for child abuse because the probative value of that instance did not outweigh

its prejudicial effect. Our June 23, 2015 Opinion in Support of Order delves into our

reasoning for admitting evidence of the Appellant's 2003 conviction into the trial for the

present case. Based upon the reasoning therein, we pray for affirmance as to these two

matters complained of ..

                3. Denial of Mistrial

        In his fourth matter complained of, the Appellant conte~cls 'that we erred in denying a

mistrial after Chief Loper referenced a second incident in which the Appellant abused his son

in the 2003 case, which we admitted under Pa.R.E. 404(b) and for which we supplied our

                                                 1I
reasoning in the Opinion in Support of Order filed on June 23, 2015. (N.T., 5/16/16, at 295-

96.) We turn first to the testimony in question.

         The objectionable portion of testimony was as follows:

[Attorney McDonald questioning Chief Loper]

A. ... So we went through that a couple of times, and it just wasn't making sense, so I

confronted him with the medical evidence, and, at that point, Mr. Moore then broke down,

started crying, and actually admitted to shaking his son, actually, on two different occasions.

Once was that Monday where the ambulance was called, and one was the Friday just prior to

that, a couple days earlier, he did the same thing.

Q. And this version of events that he originally told you about the child rolling off, that he

put the child on the couch, went into the kitchen to make a bottle, and the child rolled off the

couch, was that what he had told -- to your understanding, is that what he told the

ambulance?
                                                                  '1
A. Yeah. That was the story that he -- the version of events, I should say, that he told the

ambulance that day, the medical personnel at the hospital, and then initially what he had said

to me.

Q. All right. And then you said that he admitted that he had also injured the baby on the

previous Friday?

A. Correct.

Q. Were there any injuries suffered in that instance?

                                                   12
A. There appeared to be injuries. One of the things that the hospital told me was that there

were some injuries that they noted that were in the healing stages.

(N.T., 5/16/16, at 295-96.) Attorney Caraciolo made a timely objection, which resulted in a

sidebar discussion and the requested mistrial whose denial gives rise to this matter

complained of. Id., at 297-99.

        In Commonwealth v. Parker, the Superior Court laid out the standard for overturning

the denial of a mistrial, which is as follows:

       The trial court is in the best position to assess the effect of an allegedly
       prejudicial statement on the jury, and as such, the grant or denial of a mistrial
       will not be overturned absent an abuse of discretion. A mistrial may be
       granted only where the incident upon which the motion is based is of such a
       nature that its unavoidable effect is to deprive the defendant of a fair trial by
       preventing the jury from weighing and rendering a true verdict. Likewise, a
       mistrial is not necessary where cautionary instructions are adequate to
       overcome any possible prejudice,

957 A.2d 311, 319 (Pa. Super. Ct. 2008) ( quoting Commonwealth v. Rega, 93 3 A.2d 997,

1016 (Pa. 2007)). "When the statement at issue relates to a reference to past criminal

behavior, '[t]he nature of the reference and whether the remark was intentionally elicited by

the Commonwealth are considerations relevant to the determination of whether a mistrial is

required."' Id. (quoting Commonwealth v. Kerrigan, 920 A.2d .1.90, 199 (Pa. Super. Ct.

2007)). And, "[a] singular, passing reference to prior criminal. activity is usually not

sufficient to show that the trial court abused its discretionindenying   the defendant's motion

for a mistrial." Id. (citing Kerrigan, supra, at 199; Commonwealth v. Allen, 292 A.2d 373,

375 (Pa. 1972)).
                                                 13
       Turning to the facts of our case, a plain reading of the transcript does not reveal any

obvious attempt by the Commonwealth to elicit information from Chief Loper regarding a

second instance of the Appellant shaking his son in 2003. That said, it is noteworthy that the

Commonwealth attempted to highlight this testimony in asking Chief Loper to repeat

whether the victim in the 2003 incident suffered any injuries from the Friday shaking

incident. (N.T., 5/16/16, at 296.) Nevertheless, the nature of the reference to the 2003

incident was not, to our mind, overly prejudicial in that we believe it appeared to the jury to

have all been one incident. It bears reminding that we believe we correctly admitted evidence

of the 2003 incident under Pa.R.E. 404(b ). In the grand scheme of a case spanning hundreds

of pages of transcripts, the fleeting mention by Chief Loper that 'the 2003 victim was shaken

more than once was not determinative in the face of a jury having heard that the Appellant

confessed to abusing his child in .2003. If there was any uridue prejudice then it comes from

there having been a prior conviction for child abuse and not from a few lines of testimony
                                                                        .,

indicating that the abuse was not confined to a single incident. "A mistrial is an extreme

remedy that is required only where the challenged event deprived the accused of a fair and

impartial trial." Commonwealth v Travaglia, 28 A.3d 868, 879 (Pa. 2011) (citing

Commonwelath v. Laird, 988 A.2d 618, 638 (Pa. 2010)). This was a passing reference to

which the jury was already inured by virtue of our determination to allow in evidence of the

2003 plea and for that reason we beg affirmance.



                                                14
        B. Exclusive Custody Doctrine

        The Appellant's fifth matter complained of is that the Court erred in instructing the

jury on the "exclusive custody doctrine." The Appellant avers that this was unwarranted

under the circumstances and could have only served to confuse the jury.

        In general, "'[w]hen a court instructs the jury, the objective is to explain to the jury

how it should approach its task and the factors it should consider in reaching its verdict."'

Commonwealth v. Chambers, 980 A.2d 35, 49 (Pa. 2009) ( quoting Commonwealth v.

Hartman, 638 A.2d 968, 971 (Pa. 1994)). And, "[i]nstructions on defenses or theories of

prosecution are warranted when there is evidence to support such instructions." Id., at 49-50

(citing Commonwealth v. Browdie, 671 A.2d 668 (Pa. 1996)). "A charge will be found

adequate unless the issues are not made clear, the jury was misled by the instructions, or

there was an omission from the charge amounting to a fundamental error." Id., at 50 (citing

Von der Heide v. Com., Dep 't of Transp., 718 A.2d 286, 288 (Pa. 1998)).

        It is well established in Pennsylvania that, "[wjhere, as here, an adult has sole custody

of a child for a period of time, and, during that time the child suffers wounds which

unquestionably are neither self-inflicted nor accidental, the evide~ce is sufficient to allow a

jury to infer that the adult inflicted the wounds." Commonwealth v. Paquette, 301 A.2d 837,

840 (Pa. 1973) (citing State v. Loss, Minn., 204 N.W.2d 404 (1973; Commonwealth v.

Johnson, 29 A. 280 (Pa. 1894); Commonwealth v. Lettrich, 31 A.2d 155 (Pa. 1943)). Phrased

differently,

                                                 15
       [i]n this jurisdiction we have held that where an adult is given sole custody of
       a child of tender years for a period of time, and, during that time the child
       sustains injuries which may have been caused by a criminal agency, the finder
       of fact may examine any explanation offered and, if they find that explanation
       to be wanting, they may reject it and find the person having custody of the
       child responsible for the wounds.

Commonwealth v. Meredith, 416 A.2d 481, 482-83 (Pa. 1980) ( citing Commonwealth v.

Paquette, supra).

       The instruction to which the Appellant objects was added to our usual instruction on

circumstantial evidence. The added language tracks the exclusive custody doctrine language

cited above. Specifically, the jury was told the following:

       Now, in this case, the evidence indicates that the defendant had sole custody
       of the child during the time period in which the child sustained his injuries.
       You, as the finder of fact, may, but you are not requited to, examine any
       explanation regarding the injuries being accidental or self-inflicted. If you
       determine that the explanation is insufficient, reject the explanation and infer
       the defendant inflicted the injuries.

(N.T., 5/16/16, at 596.) We would note that our prepared instruction, which was shared with

counsel prior to our instructing the jury, reads ever so slightly :differently from what the court

reporter's transcript indicates the jury heard. The prepared instruction read as follows:

       In this case, the evidence indicates that the defendant had sole custody of the
       child during the time period in which the child sustained injuries. You, as the
       finder of fact, may examine any explanation regarding the injuries being
       accidental or self-inflicted, and if you determine that 'the explanation is
       insufficient, reject the explanation and infer the Defendant inflicted the
       injuries.

(N.T., 5/16/16, at 536-37.) We do not believe there was any material change that would have

misled or confused the jury. The Commonwealth requested an instruction on their theory of
                                                16             .   ' . '. .
the case which was supported by the evidence adduced at trial and, therefore, we believe the

instruction was warranted. For this reason, we deferentially seek affirmance.

III.   Conclusion

       Based upon the reasons stated above, this Court respectfully urges affirmance of the

Order entered in this case on August 2, 2016.




                                                BY THE COURT,




                                                 ~C.--~--
DATED: December __     r:   , 2016      ~                 E. BORTNER, JUDGE




                                                17